Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Claim Objections
Claim 12 objected to because of the following informalities:  It cites, “further analyze received the electrical data”, however while it is understood from the context of the claim and previous claims, it should be “analyze the received electrical data.”  Appropriate correction is required.


Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-13 in the reply filed on 11/29/21 is acknowledged.
Claim 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US 20060043063) in view of Roche (US 20060171848).
 	Regarding claim 1. Mahoney teaches in fig. 6, 7 an apparatus for measuring plasma emissions in a plasma processing reactor (PPR), comprising: a collimator (cavity shield 420 which limits the incident angles [11, 31]) configured to restrict incident angles such that only electromagnetic emissions with a 
 	Regarding claim 2. Mahoney in view of Roche teaches the apparatus of claim 1, wherein the specific wavelength is at or near an emission peak of a specific chemical specie (Roche [34 35] the wavelengths are at emission bands of the reactants).
 	Regarding claim 3. Mahoney in view of Roche teaches the apparatus of claim 1, wherein the band-pass filter is a broadband filter that allows a wide spectral region of the electromagnetic emissions to be detected by the plurality of photo-sensors (it is noted the filter passes wavelengths associated with several light lines, therefore it is relatively wide compared to a single wavelength; further, the claim does not define how wide the region is, in quantitative terms).
 	Regarding claim 4. Mahoney in view of Roche teaches the apparatus of claim 1, further comprising: a rigid carrier piece (RCP) in a form of a workpiece (fig. 1, the wafer 102 carries all the sensors); and ancillary electronics (processor 104, contacts 106 [20]).
 	Regarding claim 5. Mahoney in view of Roche teaches the apparatus of claim 4, wherein the ancillary electronics comprise an electrical connection piece (ECP) (as disc, the contacts/wiring which 
 	Regarding claim 7. Mahoney in view of Roche teaches the apparatus of claim 5, further comprising an Electromagnetic (EM) shielding (passivation layer [20]) to isolate the ancillary electronics and the plurality of photo-sensors from non-optical electromagnetic interference from the plasma and the plasma's excitation source inside the PPR ([20], electrical isolation from the plasma exposed to the wafer surface in the reactor).
 	Regarding claim 8. Mahoney in view of Roche teaches the apparatus of claim 7, further comprising a barrier coating (BC) to isolate components of the apparatus from the PPR to protect the PPR from contamination from the apparatus (see claim 7, furthermore, Roche teaches in [33] using multiple passivation layers, therefore it would be obvious to those skilled in the art at invention time to modify Mahoney to have multiples of said layer in claim 7 which protect the sensor elements from the plasma/vice versa [33]).
 	Regarding claim 9. Mahoney in view of Roche teaches the apparatus of claim 8, wherein the plurality of photo-sensors is disposed at various locations of the RCP such that strength and uniformity information of EM emissions from the plasma above the RCP is measured (see Mahoney, figs. 1, 5-7, showing sensors at various locations on the wafer).
Claim 6, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US 20060043063) in view of Roche (US 20060171848) and further in view of Doran (US 20050284570).	
 	Regarding claim 6. Mahoney in view of Roche teaches the apparatus of claim 5, but does not teach wherein the ECD is a photovoltaic device, however Doran teaches in [14] using photovoltaic elements to charge the probe, hence it would be obvious to those skilled in the art at invention time to modify Mahoney in order to use plasma energy to recharge the sensor, which would be energy efficient since no additional energy is needed other than freely available plasma during process [14].

 	Regarding claim 11. Mahoney in view of Roche and Doran teaches the apparatus of claim 10, wherein the apparatus further comprises a transmitter (wireless transceiver system [10]) configured to transmit the electrical data to the receiver via a wireless channel ([10 20]), the receiver being located outside the PPR (see Doran fig. 1, 38 outside reactor).
  	Regarding claim 12. Mahoney in view of Roche and Doran teaches the apparatus of claim 11, wherein the computing device is configured to receive the electrical data from the receiver over the wireless channel ([32 59]), or directly from the apparatus over the wireless channel; and further analyze received the electrical data (as discussed, via Doran [59] for feedback control).
 	Regarding claim 13. Mahoney in view of Roche and Doran teaches the apparatus of claim 12, wherein the computing device is further configured to analyze received electrical data, and adjust a processing recipe running on the PPR in substantial real-time (as discussed via Doran, [59], during processing since 246/computer controls overall apparatus, it would be running a type of operating program which is adjusted in real-time based on sensor info).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718